UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Year ended March31, 2010 Commission file number: 000-31104 VISION GLOBAL SOLUTIONS INC. (Exact name of registrant as specified in its charter) NEVADA 20-8203420 (State of Incorporation) (IRS Employer ID No.) 20400 Stevens Creek Blvd., Suite 700, Cupertino, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 873-0500 Copies of all communications including all communications sent to the agent for service of process should be sent to: Blair Krueger, Esq., Attorney at Law The Krueger Group, LLP 5771 La Jolla Boulevard La Jolla, California 92037 Telephone: (858) 405-7385 Facsimile: (858) 456-2540 E-mail: blair@thekruegergroup.com Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, Par Value $.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoþ \ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of " large accelerated filer," or a smaller reporting company in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark if the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesþNoo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Aggregate Market Value as of September 30, 2009: $301,975 based on common shares outstanding of 75,493,885. APPLICABLE ONLY TO CORPORATE REGISTRANTS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 75,493,885 shares of Common Stock, $0.001 par value, as of June 25, 2010 DOCUMENTS INCORPORATED BY REFERENCE None VISION GLOBAL SOLUTIONS INC. Report on Form10K For the Fiscal Year Ended March31, 2010 TABLE OF CONTENTS PART I 2 Item 1. Description of Business. 2 Item 2. Description of Properties 9 Item 3. Legal Proceedings 9 Item 4. Submission of Matters to a Vote of Security Holders 9 PART II 10 Item 5. Market For Common Equity And Related Stockholder Matters 10 Item 6. Management’s Discussion and Analysis 11 Item 7. Financial Statements 12 Item 8.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 12 Item 8a. Controls and Procedures 13 Item 8b. Other Information. 13 Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance WithSection 16(A) of The Exchange Act 14 PART III 15 Item 10. Executive Compensation 15 Item 11. Security Ownership of Certain Beneficial Owners and Management 15 Item 12. Certain Relationships and Related Transactions 16 Item 13. Exhibits And Reports on Form 10-K 17 Item 14. Principal Accountant Fees and Services 17 SIGNATURES 19 1 PART I This Annual Report on Form10-K contains forward-looking statements regarding our business, financial condition, results of operations and prospects that are based on our current expectations, estimates and projections. In addition, other written or oral statements which constitute forward-looking statements may be made by or on behalf of the registrant. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates,” or variations of such words and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance, and are inherently subject to risks and uncertainties that are difficult to predict. As a result, actual outcomes and results may differ materially from the outcomes and results discussed in or anticipated by the forward-looking statements. All such statements are therefore qualified in their entirety by reference to the factors specifically addressed in the section entitled “Risk Factors” as well as those discussed elsewhere in this Annual Report on Form10-K. We operate in a very competitive and rapidly changing environment. New risks can arise and it is not possible for management to predict all such risks, nor can it assess the impact of all such risks on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Given these risks and uncertainties, investors should not place undue reliance on forward-looking statements as a prediction of actual results. All forward-looking statements speak only as of the date of this Annual Report on Form10-K. We undertake no obligation to revise or update publicly any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Annual Report on Form10-K, other than as required by law. ITEM 1. DESCRIPTION OF BUSINESS. THE COMPANY History and Development of Vision Global Solutions, Inc. Outer Edge Holdings, Inc. Outer Edge Holdings, Inc. (“Outer Edge”) was incorporated under laws of the Province of Ontario. Outer Edge was incorporated as “Consumer General Inc.” on September9, 1988. On March29, 1999, Outer Edge amalgamated with 1345166 Ontario Inc. to form and continue under the name “Outer Edge Holdings Inc.” Outer Edge had no subsidiaries or affiliates. Immediately prior to the amalgamations discussed below, Outer Edge did not conduct any business other than owing certain debts to 1397629 Ontario Inc. 1397629 Ontario Inc. was incorporated under the laws of the Province of Ontario as a private company according to the laws of that jurisdiction. 1397629 Ontario was incorporated on September9, 1999. Immediately prior to the amalgamations discussed below, 1397629 Ontario did not carry on any active business other than holding certain debts owed by Outer Edge. Outer Edge Holdings Inc., 1397629 Ontario Inc. and Vision Ontario Inc. negotiated the amalgamation transaction which was formalized by three separate agreements between the parties: 1. a Pre-amalgamation agreement; 2. a Stage 1 Amalgamation agreement; and 3. a Stage 2 Amalgamation agreement. Pursuant to the Stage 1 amalgamation agreement, Outer Edge Holdings Inc. and 1397629 Ontario Inc. amalgamated on December13, 2000 to form OEHI Capital Inc. The Stage 1 amalgamation negotiations between Outer Edge Holdings Inc. and 1397629 Ontario Inc. were at arm’s length. There were no common officers, directors or principals between the two parties. Pursuant to the Stage 2 amalgamation agreement, OEHI Capital Inc. and Vision Ontario Inc. amalgamated on December20, 2000 to form Vision Global Solutions Inc., the registrant. The Stage 2 amalgamation negotiations between OEHI Capital Inc. and Vision Ontario Inc. were at arm’s length. There were no common officers, directors or principals between the two parties. 2 Vision Ontario, Inc. and the Vision Group Vision Ontario Inc. was incorporated under the laws of the Province of Ontario by articles of incorporation dated October10, 2000. Vision Ontario holds all of the issued and outstanding securities of A.R.T.I. Vision Inc., a private (Canadian) federal corporation (“A.R.T.I. Vision”), and Vision/R4 Corporation, a private (Canadian) federal corporation (“Vision R/4”) (collectively referred to as the “Vision Group”). The Vision Group consists of two related companies, operating together. A.R.T.I. Vision was incorporated in 1993 to develop activity based management software. In 1996, Vision R/4 was incorporated to handle the marketing of software developed by A.R.T.I. Vision. Specifically, Vision R/4 markets data management software and provides related services. Prior to being acquired by Vision Ontario, both companies were wholly owned subsidiaries of Gestion Jean-Paul Ouellette, Inc., which supplied significant financing via loans and share capital. In November2003, we changed our incorporation domicile from Ontario Canada to Nevada. Vision Global Solutions Inc., a Nevada corporation (the “Company”, “Vision Global” or “VIGS”), was formed on November20, 2003 and the formal transition occurred subsequent to the March31, 2004 year end. Termination of the Corporation’s Proposed Merger and Reorganization With Vesmark, Inc. On October12, 2006, the Company entered into an Agreement to Terminate Agreement and Plan of Merger and Reorganization by and among Vesmark, Inc., a Pennsylvania corporation, and certain shareholders of Vesmark, Inc. (the “Rescission Agreement”). As of December14, 2006, the Company terminated the Agreement and Plan of Merger and Reorganization by and among Vesmark Inc., a Pennsylvania corporation (“Vesmark”), Vision Acquisition Corp. (“Merger Sub”) and the Company which was entered into by and among the parties on September15, 2005 (the “Merger Agreement”). On September15, 2005, the Company filed a Form8-K with the United States Securities and Exchange Commission (the “SEC”) describing the merger contemplated by the Merger Agreement. By resolution of the Company, the effective date of the Rescission Agreement is December14, 2006. Pursuant to Section8.1.1 of the Merger Agreement, the Merger Agreement could be terminated and the merger abandoned at any time prior to the effective date by written agreement, duly authorized by the boards of directors of the Company, Merger Sub and Vesmark. The effective date of the Merger Agreement was defined in the Merger Agreement as “… upon fulfillment of all conditions precedent to the merger and the filing of the Certificate of Merger contemplated by the General Corporation Law of the State of Pennsylvania”. Several conditions of closing of the merger did not occur and, therefore, the effective date of the merger contemplated in the Merger Agreement also did not occur. No assets of Vesmark were ever transferred to the Company and no merger was effected between the parties. Pursuant to Article 1.3.2, Article 1.4 and Article 1.5 of the Merger Agreement, the Company issued and delivered to certain shareholders certain shares of Common Stock, Preferred Stock and Warrants of the Company (collectively, the “Stock Consideration”). Because the merger did not occur, the Stock Consideration should not have been issued and delivered. Accordingly, all Stock Consideration has been returned to the Company for cancellation, with the sole exception of 800,000 shares of Common Stock owned by Raymond P. Sobieralski. Pursuant to the terms of the Merger Agreement, a Secured Promissory Note was issued on April7, 2005 wherein the Company was to pay to Vesmark the principal amount of $15,000 (the “Note”). Vesmark has agreed to accept and the Company has agreed to pay $24,200 in full satisfaction of all principal, interest, and legal fees due under the Note. Changes in Control of the Company As of December14, 2006, the Company effected a change in control described more particularly in the Form8-K filed by the Company on December14, 2006. Previously, the Company had issued a total of 67,713,885 shares of Common Stock and had authorized 200,000,000 shares of Common Stock and 5,000,000 shares of Preferred Stock. The Company’s former President, Jean-Paul Ouellette (“JPO”), owned 50,000,000 shares of the issued and outstanding Company’s Common Stock. On November12, 2006, the Company approved by Unanimous Written Consent of the Directors of the Company (the “UWC Terminating the Merger”) the following actions of the Company: (i) divestiture of all of the Assets and Liabilities from the Company to JPO according the terms of the Assignment and Assumption Agreement; (ii) transfer of all of the outstanding shares of Common Stock of Vision Ontario, Inc. and its holdings (which include Vision R/4 and A.R.T.I.) to JPO; and (iii) approval of the form of agreement to terminate the plan of merger and reorganization with Vesmark. TheUWC Terminating the Merger is filed as Exhibit99.1 to the Form8-K filed by the Company on December14, 2006 and is incorporated herein by this reference. 3 On November13, 2006, the JPO and the Company entered into a Bill of Sale and Assignment and Assumption Agreement (the “Assignment and Assumption Agreement”) whereby JPO assumed all of the assets and liabilities of the Company. The assets assumed by JPO included all of the shares of Vision R/4 Company, a private (Canadian) federal corporation (“Vision R/4”), and A.R.T.I. Vision Inc., a private (Canadian) federal corporation (“A.R.T.I.”) (collectively, the “Assets”), both wholly-owned subsidiaries of the Company. The liabilities assumed by JPO include, but are not limited to, all of the liabilities of Vision R/4 and A.R.T.I. (the “Liabilities”). The Assets were valued at less than the Liabilities. The Assignment and Assumption Agreement is filed as Exhibit10.2 to the Form8-K filed by the Company on December14, 2006.and is incorporated herein by this reference. On November14, 2006, JPO combined his interest with the interests owned by the following persons: Dwayne Bigelow (“DBW”), owner of 420,000 shares of the Common Stock of the Company; Andrew Belinsky (“ABY”), owner of 760,000 shares of the Common Stock of the Company; Angela Musgrave (“AMV”), owner of 760,000 shares of the Common Stock of the Company; Jasago Partners, Inc. (“JASAGO”), owner of 800,000 shares of the Common Stock of the Company; and Amazon Energy & Communications, Inc. (“AMAZON”), owner of 1,300,000 shares of the Common Stock of the Company for a total of 54,040,000 shares (collectively, the sellers are referred to herein as the “Sellers” and their shares are collectively referred to herein as the “Sellers’ Shares”). Collectively, the Sellers entered into a Share Purchase Agreement (the “Share Purchase Agreement”) with certain buyers (the “Buyers”), described below, and agreed to sell the Sellers’ Shares to the Buyers for $650,000. The Share Purchase Agreement is filed as Exhibit99.2 to the Form8-K filed by the Company on December14, 2006.and is incorporated herein by this reference. On December14, 2006, by Unanimous Written Consent (the “UWC Setting the Effective Date”) the Company established the effective date of the change of control of the Company as December14, 2006 (the “Effective Date”). In the UWC Setting the Effective Date, the Company also accepted the resignation of JPO as the sole director of the Company and appointed Mr.John Kinney as the new sole director of the Company. The UWC Setting the Effective Date is filed as Exhibit99.3 to the Form8-K filed by the Company on December14, 2006. and is incorporated herein by this reference. The foregoing descriptions of the UWC Terminating the Merger, the Assignment and Assumption Agreement, the Share Purchase Agreement, and the UWC Setting the Effective Date are only summaries and are qualified in their entirety by reference to the copies of the agreements filed as Exhibits 99.1, 10.2, 99.2, 99.3 to the Form8-K filed by the Company on December14, 2006. Changes In Management. Jean-Paul Ouellette executed a Resignation and Release as a partial step in the Change of Control of Registrant described above (the “Resignation and Release”) that effected JPO’s resignation as director, officer and employee of the Company effective upon the date that JPO received notice from a majority of Shareholders and released the Company from any and all claims JPO has ever had against the Company that are related to his employment for or service to the Company. JPO received such notice on December14, 2006. The foregoing descriptions of the Resignation and Release, the UWC Appointing the CEO and the Employment Agreement are only summaries and are qualified in their entirety by reference to the copies of the agreements filed as Exhibits 10.3, 99.4 and 10.4 attached to the Form8-K filed by the Company on December14, 2006. Immediately after the appointment of Mr.John Kinney as the sole Director of the Company by the UWC Setting the Effective Date described above, the Company, by Unanimous Written Consent of the Board of Directors, appointed John Kinney as the President and Chief Executive Officer of the Company (the “UWC Appointing the CEO”). As of December14, 2006, Mr.John Kinney executed an Employment Agreement (the “Employment Agreement”) with the Company to establish his compensation at 25,000 shares of Common Stock of the Company in exchange for Mr.Kinney’s services to the Company as its President, Chief Executive Officer and Sole Director for up to two years or until the Company is merged with an operating company. The UWC Appointing the CEO and the Employment Agreement are filed as Exhibits 99.4 and 10.4, respectively, to Form8-K filed by the Company on December14, 2006.and are incorporated herein by this reference. On November 3, 2009, by Unanimous Written Consent, the Board of Directors (the “Board”) of Vision Global Solutions, Inc., a Nevada corporation (“VIGS”) accepted the resignation of John Kinney as the sole director of the Corporation due to Mr. Kinney’s decision to focus his attention on his other business interests.Mr. Kinney also resigned from his positions a Chief Executive Officer, President, Secretary and Treasurer.A copy of his resignation letter is filed as Exhibit2.1 to Form 8-K filed by the Company on November 5, 2009, and is expressly incorporated herein by reference. The Corporation, by Unanimous Written Consent, then appointed Mr. Todd Waltz as the new sole director of the Corporation.Immediately after this appointment, the Corporation appointed Mr. Waltz as Chief Executive Officer, President, Secretary and Treasurer.As of November 4, 2009 Mr. Waltz executed an Employment Agreement (the “Employment Agreement”) with the Corporation for Mr. Waltz’s services for up to two years or until the Corporation is merged with an operating company.The UWC appointing the CEO and the Employment Agreement are filed as Exhibits 2.2 and 2.3 to Form 8-K filed by the Company on November 5, 2009 and are incorporated herein by this reference. 4 The Company’s Status As A Shell Corporation. As a result of the Assignment and Assumption Agreement described herein, the Company now has no business operations and no assets or liabilities. We believe that the Company is now a “shell” corporation as that term is defined in Rule405 of the Securities Act and Rule12b-2 of the Exchange Act, as well as SEC Release Number 33-8407. The term “shell company” means a registrant, other than an asset-backed issuer, that has no or nominal operations, and either: (i) no or nominal assets; (ii) assets consisting solely of cash and cash equivalents; or (iii) assets consisting of any amount of cash and cash equivalents and nominal other assets; As a shell corporation, the Company has sought out and pursued a business combination transaction with an existing private business enterprise that might have a desire to take advantage of the Company’s status as a public corporation. At this time, in the event that the Merger (defined below) does not close, management does not intend to target any particular industry but, rather, intends to judge any opportunity on its individual merits. Any such transaction will likely have a dilutive effect on the interests of the Company’s shareholders that will, in turn, reduce each shareholder’s proportionate ownership and voting power in the Company. Termination of the Proposed Merger with Fortes On May14, 2008, the Corporation, VGS Acquisition Corp., a Delaware corporation and our wholly-owned subsidiary (“VGS”), and Fortes Financial, Inc. (“Fortes”), entered into an Agreement and Plan of Reorganization, pursuant to which VGS would merge with and into Fortes, with Fortes being the surviving corporation and becoming our wholly-owned subsidiary. This agreement was amended and restated by the parties on August4, 2008 (as amended, the “Merger Agreement”). These agreements were filed as Exhibits to the Form8-K’s filed by the Corporation on May14, 2008, and August8, 2008, respectively. On November4, 2008, the parties mutually terminated the Merger Agreement, and executed a release extinguishing themselves from all claims, obligations, rights and responsibilities arising from the merger transaction. The Corporation filed a Current Report on Form8-K describing the termination of the merger, and the Termination and Release Agreement was attached as Exhibit2.1 thereto. Results of Operations As a result of the Corporation’s termination of its merger agreement with Fortes as described herein, the Merger will not occur. Accordingly, the Corporation has no business operations and no assets or liabilities. We believe that the Corporation is a “shell” corporation as that term is defined in Rule405 of the Securities Act and Rule12b-2 of the Exchange Act, as well as SEC Release Number 33-8407. The term "shell company" means a registrant, other than an asset-backed issuer, that has no or nominal operations, and either: (i) no or nominal assets; (ii) assets consisting solely of cash and cash equivalents; or (iii) assets consisting of any amount of cash and cash equivalents and nominal other assets. As a “shell” corporation as that term is defined in Rule405 of the Securities Act and Rule12b-2 of the Exchange Act, as well as by SEC Release Number 33-8407, the Corporation had no revenues from operations in the last two years. As a shell corporation, the Corporation has pursued potential business combination transactions with existing private business enterprises like Fortes that might have a desire to take advantage of the Corporation's status as a public corporation. If such a transaction is not completed, the Corporation does not anticipate that its available cash resources and cash generated from operations will be sufficient to meet its presently anticipated capital needs for the next twelve months. Our Address and Agent for Service of Process Vision Global Solutions, Inc.’s principal executive offices are located at 20400 Stevens Creek Blvd., Suite 700, Cupertino, California 95014; telephone (408) 517-3307. The Company’s duly appointed resident agent in the State of Nevada upon whom process can be served is National Corporate Research, Ltd., 202 South Minnesota Street, Carson City, NV 89703. THE PRODUCTS As a shell corporation, Vision Global presently has no products in inventory or in the manufacturing process. SALES & MARKETING As a shell corporation, Vision Global presently has no sales or marketing activities. 5 SOFTWARE DEVELOPMENT As a shell corporation, Vision Global presently has no software development activities. TARGET MARKETS As a shell corporation, Vision Global presently has not identified any target markets for products or services which it may manufacture or provide in the future. COMPETITION As a shell corporation, Vision Global presently has no competition because it has no products or services. MARKETING PLAN As a shell corporation, Vision Global presently has no marketing activities. EMPLOYEES As a shell corporation, Vision Global presently has no employees or full-time employees. CAPITALIZATION AND INDEBTEDNESS Pursuant to the Articles of Incorporation as filed January7, 2005, the Company is authorized to issue 200,000,000 shares of common stock, par value $0.001 per share and 5,000,000 shares of Preferred Stock, $0.001 par value share; 75,493,885 shares of ClassA common shares are issued and outstanding as of March31, 2010 and 2009. There are no shares of Preferred Stock issued and outstanding. Lines of Credit As of March31, 2006, Vision paid off all of its lines of credit and has not opened any new lines. Notes Payable As of March 31, 2010 and 2009, the Company has funded ongoing expenses with loans totaling $150,855 and 124,339 as of March 31, 2010 and 2009, respectively.These notes bear interest at annual interest rates of 6-10% 6 RISK FACTORS AFFECTING OUR OPERATING RESULTS, BUSINESS PROSPECTS AND MARKET PRICE OF OUR STOCK This Annual Report on Form10-K contains forward-looking statements. When considering the forward-looking statements made in this Report, you should consider the risks set forth directly below, and other cautionary statements throughout this Report, which may cause actual results to vary materially from the outcomes discussed in the forward-looking statements. The risks described below are not the only ones we face. Additional risks that generally apply to publicly traded companies, that are not yet identified or that we currently think are immaterial, may also impair our business operations. Our business, operating results and financial condition could be adversely affected by any of the following risks. You should refer to the other information set forth in this document, including our financial statements and the related notes. WE HAVE A VERY LIMITED OPERATING HISTORY. We have a very limited operating history (since inception, December, 2000). As a shell corporation, our business and prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stage of development, particularly companies which are shell companies seeking to identify a merger or acquisition candidate. Some of these risks include our ability to identify a suitable merger or acquisition candidate; to build a comprehensive internal operating structure to support our business once we have acquired or merged with an operating company; to provide reliable and cost-effective services to our customers after the merger or acquisition; to respond to technological developments or services offered by our competitors; to enter into strategic relationships with industry participants; and to build, maintain and expand our sales or distribution channels. THERE IS SUBSTANTIAL DOUBT AS TO OUR ABILITY TO CONTINUE AS A GOING CONCERN. Our ability to continue as a going concern is subject to substantial doubt given our current financial condition. If we are unable to continue as a going concern, investors in our common shares will likely lose their entire investment. We have indicated in our financial statements that there is substantial doubt about our ability to continue as a going concern. In addition, the report of the independent registered public accounting firm on our audited consolidated financial statements for the year ended March31, 2009 includes an explanatory paragraph which indicates that there is substantial doubt about our ability to continue as a going concern. There can be no assurance that we will be successful in raising additional funding as required. 7 OUR STOCK PRICE IS VERY VOLATILE. Many factors beyond our control can affect the market price of our common shares. Even assuming that the Company is successful in merging with or acquiring any other operating company, factors impacting our success will include: variations in our operating results; variations in industry growth rates; actual or anticipated announcements of technical innovations or new products or services by us or our competitors; general economic conditions in the market for our products and services; divergence of our operating results from analysts’ expectations; and changes in earning estimates by research analysts. In particular, the market prices of the shares of many companies in the technology and emerging growth sectors have experienced wide fluctuations that have often been unrelated to the operating performance of such companies. Our stock trades on the OTC Pink Market; because the OTC Pink Market does not operate under the same rules and standards as the NASDAQ stock market, our stockholders may have greater difficulty in selling their shares when they want and for the price they want. The OTC Pink Market is separate and distinct from the NASDAQ stock market. NASDAQ has no business relationship with issuers of securities quoted on the OTC Pink Market. The SEC’s order handling rules, which apply to NASDAQ-listed securities, do not apply to securities quoted on the OTC Pink Market.Although the NASDAQ stock market has rigorous listing standards to ensure the high quality of its issuers, and can de-list issuers for not meeting those standards, the OTC Pink Market has no listing standards. Rather, it is the market maker who chooses to quote a security on the system, who files the application and is obligated to comply with keeping information about the issuers in its files. The NASD cannot deny an application by a market-maker to quote the stock of a company. The only requirement for inclusion in the OTC Pink Market is that the issuer be current in its informational reporting requirements pursuant to SEC Rule15c2-11. Because stocks traded on the OTC Pink Market are usually thinly traded, highly volatile, have fewer market makers and are not followed by analysts, our stockholders may have greater difficulty in selling their shares when they want and for the price they want. Investors may have greater difficulty in getting orders filled because it is anticipated that if our stock trades on a public market, it initially will trade on the OTC Pink Market rather than on NASDAQ. Investors’ orders may be filled at a price much different than expected when an order is placed. Trading activity in general is not conducted as efficiently and effectively as NASDAQ-listed securities. Investors must contact a broker dealer to trade OTC Pink Market securities. Investors do not have direct access to the OTC Pink Market. For OTC Pink Market securities, there only has to be one market maker. OTC Pink Market transactions are conducted almost entirely manually. Because there are no automated systems for negotiating trades on the OTC Pink Market, they are conducted via telephone. In times of heavy market volume, the limitations of this process may result in a significant increase in the time it takes to execute investor orders. Therefore, when investors place market orders - an order to buy or sell a specific number of shares at the current market price - it is possible for the price of a stock to go up or down significantly during the lapse of time between placing a market order and getting execution. Because OTC Pink Market stocks are usually not followed by analysts, there may be lower trading than for NASDAQ-listed securities. We are incorporated in the State of Nevada. Certain provisions of Nevada corporation law could adversely affect the market price of our common stock. Because Nevada corporation law requires board approval of a transaction involving a change in our control, it would be more difficult for someone to acquire control of us. Nevada corporate law also discourages proxy contests making it more difficult for you and other shareholders to elect directors other than the candidates nominated by our board of directors. Neither our articles nor our by-laws contain any similar provisions. IF WE ARE UNABLE TO OBTAIN ADDITIONAL FUNDS IN A TIMELY MANNER OR ON ACCEPTABLE TERMS, WE MAY HAVE TO CURTAIL OR SUSPEND CERTAIN ASPECTS OF OUR BUSINESS OPERATIONS, WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR BUSINESS RELATIONSHIPS, FINANCIAL RESULTS, FINANCIAL CONDITION AND PROSPECTS. We anticipate that our cash at March31, 2010 of $551, along with cash generated from operations, will be insufficient to meet our present operating and capital expenditures through fiscal 2010. We are in the process of negotiating financing with third party sources for the purpose of financing our operations. However, there is no guarantee that we shall be able to obtain this financing or that unanticipated circumstances will not require additional liquidity. Future liquidity and cash requirements will depend on a wide range of factors; including the level of success the Company has in raising additional financing. Accordingly, there can be no assurance that the Company will be able to meet its working capital needs for any future period. As a result of some of the items noted above, the Independent Registered Public Accounting Firm’s Report for the year ended March31, 2010 indicated that there was substantial doubt regarding the Company’s ability to continue as a going concern. 8 WE HAVE AFFILIATED SHAREHOLDERS WHO CAN SUBSTANTIALLY INFLUENCE THE OUTCOME OF ALL MATTERS VOTED UPON BY OUR SHAREHOLDERS AND WHOSE INTERESTS MAY NOT BE ALIGNED WITH YOURS.7 The beneficial ownership of our Chief Executive Officer and several shareholders who have relatively large holdings is approximately 55 %. As a result, if they were to act together, they are able to substantially influence all matters requiring the approval of our shareholders, including the election of directors and the approval of significant corporate transactions such as acquisitions. This concentration of ownership could delay, defer or prevent a change in control or otherwise impede a merger or other business combination that the Board of Directors or other shareholders may view favorably. REPORTS TO SECURITY HOLDERS We file annual and quarterly reports with the SEC. In addition, we file additional reports for matters such as material developments or changes within the Company, changes in beneficial ownership of officers and directors, or significant shareholders. These filings are a matter of public record and any person may read and copy any materials filed with the SEC at the SEC’s Public Reference Room, treet N.E., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and other information statements, and other information regarding issuers that file electronically at http://www.sec.gov. In addition, assuming that the Merger with Fortes closes, we intend our periodic reports and Section16 filings shall also be accessible through our internet web site at www.fortesfinancial.com. ITEM 2. DESCRIPTION OF PROPERTIES The Company’s principal executive offices are located at 20400 Stevens Creek Blvd., Suite 700, Cupertino, California 95014. Vision Global does not lease office space, but, rather office space is provided to the Company by AE Biofuels, Inc., a Nevada corporation . As a “shell” company with no or minimal assets, the Company has no investment policies. ITEM 3. LEGAL PROCEEDINGS The Company is not a party to any material pending legal proceedings and, to the best of our knowledge, no such proceedings by or against the Company have been threatened. ITEM 4. SUBMISSION OF MATTERS TO A VOE OF SECURITY HOLDERS No matters were submitted to a vote of security holders during fiscal year 2010. 9 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Our stock became qualified for quotation on the Over-the-Counter Bulletin Board under the symbol VIGS in 2000 and continued to trade on the Over-the-Counter Bulletin Board until August23, 2007. Thereafter, the Company commenced trading on the OTC Pink Market, where it continues to trade until present. There is, at present, a very low public market for the Company’s common shares, and there is no assurance that any such market will develop, or if developed, that such market will be sustained. The Company’s common shares therefore are not a suitable investment for persons who may have to liquidate their investment on a timely basis and are therefore only appropriate for those investors who are able to make a long term investment in the Company. Although quotations for the Company’s common stock appear on the OTC Pink Market, there is no established trading market for the common stock. Since January2001, transactions in the common stock can only be described as sporadic. Consequently, the Company is of the opinion that any published prices cannot be attributed to a liquid and active trading market and, therefore, is not indicative of any meaningful market value. There are597 holders of our common equity. The following table sets forth for the respective periods the prices of the Company’s Common Stock. Such prices are based on inter-dealer bid and asked prices, without markup, markdown, commissions, or adjustments and may not represent actual transactions. DATE HIGH LOW CLOSE 31-Mar-10 31-Dec-09 30-Sep-09 30-Jun-09 31-Mar-09 31-Dec-08 30-Sep-08 30-Jun-08 31-Mar-08 31-Dec-07 30-Sep-07 30-Jun-07 31-Mar-07 31-Dec-06 30-Sep-06 30-Jun-06 31-Mar-06 31-Dec-05 30-Sep-05 30-Jun-05 31-Mar-05 The payment of dividends if any in the future shall be determined by the Board of Directors, in its discretion and will depend on, among other things, our earnings, our capital requirements; and our financial condition as well as other relevant factors. We have not paid or declared any dividends to date. Holders of common stock are entitled to receive dividends as declared and paid from time to time by our Board of Directors from funds legally available. We intend to retain any earnings for marketing and expansion purposes. 10 ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS GENERAL Special Information regarding forward looking statements. Some of the statements in this Form10-K are “forward-looking statements.” These forward-looking statements involve certain known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. These factors include, among others, the factors set forth above under “Risk Factors.” The word “believe”, “expect”, “anticipate”, “intend”, “plan”, and similar expressions identify forward-looking statements. We caution you not to place undue reliance on these forward-looking statements. We undertake no obligation to update and revise any forward-looking statements or to publicly announce the result of any revision to any of the forward-looking statements in this document to reflect any future or developments. The following discussion of the Company’s results should be read in conjunction with the information contained in the Consolidated Financial Statements and related Notes thereto. The following discussion provides a comparative analysis of material changes for the years ended March31, 2010 and 2009, in the financial condition and results of operations of the company. Plan of Operations The Company has not had revenue from operations in the last two years. Previously, the Company’s revenues and operating results have varied substantially from year to year .At this time, we do not have any material commitments for capital expenditures, nor are we able to anticipate the expected sources of funds for such expenditures. In the next twelve months, we anticipate that we will be able to satisfy our cash requirements through the raise of additional funds in one or more equity or debt financings. We do not presently have any product and research plan, nor do we expect to purchase or sell plant or other significant equipment during the next twelve months. REVENUES As a “shell” corporation as that term is defined in Rule405 of the Securities Act and Rule12b-2 of the Exchange Act, as well as by SEC Release Number 33-8407, the Company had no revenues for the year ended March31, 2010. COSTS OF SALES As a “shell” corporation as that term is defined in Rule405 of the Securities Act and Rule12b-2 of the Exchange Act, as well as by SEC Release Number 33-8407, the Company had no costs of sales for the year ended March31, 2010 . TOTAL OPERATING EXPENSES As a “shell” corporation as that term is defined in Rule405 of the Securities Act and Rule12b-2 of the Exchange Act, as well as by SEC Release Number 33-8407, the Company had Total Operating Expenses of $26,532 for the year ended March31, 2010. NET INCOME (LOSS) As a “shell” corporation as that term is defined in Rule405 of the Securities Act and Rule12b-2 of the Exchange Act, as well as by SEC Release Number 33-8407, the Company had a Net Loss of $35,283for the year ended March31, 2010. ASSETS CASH As a “shell” corporation as that term is defined in Rule405 of the Securities Act and Rule12b-2 of the Exchange Act, as well as by SEC Release Number 33-8407, the Company had nominal Cash as of March31, 2010. TOTAL CURRENT ASSETS As a “shell” corporation as that term is defined in Rule405 of the Securities Act and Rule12b-2 of the Exchange Act, as well as by SEC Release Number 33-8407, the Company hadnominal current assets at March31, 2010. 11 TOTAL CURRENT LIABILITIES As a “shell” corporation as that term is defined in Rule405 of the Securities Act and Rule12b-2 of the Exchange Act, as well as by SEC Release Number 33-8407, the Company hadtotal liabilities of $173,498at March31, 2010. LIQUIDITY AND CAPITAL RESOURCES As a “shell” corporation as that term is defined in Rule405 of the Securities Act and Rule12b-2 of the Exchange Act, as well as by SEC Release Number 33-8407, the Company does not anticipate that its available cash resources and cash generated from operations will be sufficient to meet its presently anticipated working capital and capital expenditure requirements for the next twelve months. Additional funding will become necessary. There can be no assurances that the Company can realize sufficient revenues to satisfy its business plan and further, there can be no assurance that alternative sources of financing can be procured on behalf of the Company. However, Management continues to evaluate various business opportunities for future operations and diversification. ACCOUNTING POLICIES SUBJECT TO ESTIMATION AND JUDGMENT Management’s Discussion and Analysis of Financial Condition and Results of Operations are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. When preparing our financial statements, we make estimates and judgments that affect the reported amounts on our balance sheets and income statements, and our related disclosure about contingent assets and liabilities. We continually evaluate our estimates, including those related to revenue, allowance for doubtful accounts, reserves for income taxes, and litigation. We base our estimates on historical experience and on various other assumptions, which we believe to be reasonable in order to form the basis for making judgments about the carrying values of assets and liabilities that are not readily ascertained from other sources. Actual results may deviate from these estimates if alternative assumptions or condition are used. OFF-BALANCE SHEET ARRANGEMENTS The Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company’s financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. We have not entered into any other financial guarantees or other commitments to guarantee the payment obligations of any third parties. We have not entered into any derivative contracts that are indexed to our shares and classified as stockholder's equity or that are not reflected in our condensed consolidated financial statements. Furthermore, we do not have any retained or contingent interest in assets transferred to an unconsolidated entity that serves as credit, liquidity or market risk support to such entity. We do not have any variable interest in any unconsolidated entity that provides financing, liquidity, market risk or credit support to us or engages in leasing or hedging services with us. ITEM 7. FINANCIAL STATEMENTS See “Index to Financial Statements” for a description of the financial statements included in this Form10-K. Consolidated balance sheets Consolidated statement of operations Consolidated statement of stockholders’ deficit Consolidated statement of cash flows Notes to consolidated financial statements ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. The Company has had no changes in or disagreements with its accountants during the March31, 2010 fiscal year. 12 ITEM 8A. CONTROLS AND PROCEDURES Disclosure Controls and Procedures The Company’s President who serves as its principal executive officer and principal financial and accounting officer is responsible for establishing and maintaining disclosure controls and procedures for the Company as defined in Rules 13a-15(e) and 15d-(15(e) of the Securities Exchange Act of 1934. Disclosure controls and procedures are controls and procedures designed to reasonably assure that information required to be disclosed in the Company’s reports filed under the Securities Exchange Act of 1934, such as this report, is recorded, processed, summarized and reported within the time periods prescribed by SEC rules and regulations, and to reasonably assure that such information is accumulated and communicated to our management, including our President who also acts as our principal financial and principal accounting officer, to allow timely decisions regarding required disclosure. The Company’s management does not expect that our disclosure controls or our internal controls will prevent all error and fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. In addition, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people or by management override of the control. The design of any systems of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of these inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. Under the supervision and with the participation of our management, including our President who serves as our principal executive officer and our principal financial and accounting officer, we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures as of the period ended March31, 2010 (the “Evaluation Date”). As of the Evaluation Date, the Company’s President who also serves as its principal financial and accounting officer, concluded that the Company maintains disclosure controls and procedures that are effective in providing reasonable assurance that information required to be disclosed in it reports under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods prescribed by SEC rules and regulations, and that such information is accumulated and communicated to the Company’s management to allow timely decisions regarding required disclosure. Management’s Report on Internal Control over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rule13a-15(f) under the Securities Exchange Act of 1934. The Company’s management assessed the effectiveness of its internal control over financial reporting as of March31, 2010. In making this assessment, the Company’s management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) inInternal Control-Integrated Framework . The Company’s management has concluded that, as of March31, 2010 the Company’s internal control over financial reporting is effective based on this criteria. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. The Company’s management's report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management's report in this annual report. Changes in Internal Control over Financial Reporting There was no change in the Company’s internal control over financial reporting identified in connection with the Company’s evaluation that occurred during our last fiscal quarter (our fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, its internal control over financial reporting. The foregoing disclosure includes management’s assessment of the effectiveness of internal control over financial reporting at March31, 2010 including a statement that the internal control over financial reporting was effective. The Company hereby confirms that the assessment of internal control over financial reporting as of March31, 2010 was performed. The foregoing amended disclosure includes the disclosure required by Item 308T(a)(2 and (a)(3). ITEM 8B. OTHER INFORMATION. None. 13 ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT EXECUTIVE OFFICERS AND DIRECTORS The director and executive officer as of March31, 2010 is as follows: Name Age Position Todd Waltz 49 Chairman of the Board, President, Chief Executive Officer/Secretary/Director The following is information on the business experience of the Company’s sole director and officer. The Company has no other key employees. Todd Waltz, 49, has been the Chairman of the Board of Directors, Chief Executive Officer, President and Secretary of the Corporation since November 2009.From 2007 until the present, Mr. Waltz has served as Corporate Controller and since January 2010 Chief Financial Officer of AE Biofuels, Inc., a renewable energy company.From 1994 to 2007, Mr. Waltz served with increasing responsibility in a variety of senior financial management and business partner roles in the On-line Services and R&D divisions of Apple, Inc.Mr. Waltz received his bachelor degree from Mount Union College in 1983, his MBA from Santa Clara University in 1997 and his Master of Science in Taxation from San Jose State University in 2008.Mr. Waltz has more than 25 years experience in public and private accounting with global public firms.Mr. Waltz is a Certified Public Accountant (inactive)in the state of California. Board of Directors Committees and Other Information All directors hold office until the next annual meeting of stockholders and until their successors have been duly elected and qualified. Officers are appointed by and serve at the discretion of the Board of Directors. The Board of Directors currently has no committees. As and when required by law, it will establish Audit Committee and a Compensation Committee. The Audit Committee will oversee the actions taken by our independent auditors and review our internal financial and accounting controls and policies. The Compensation Committee will be responsible for determining salaries, incentives and other forms of compensation for our officers, employees and consultants and will administer our incentive compensation and benefit plans, subject to full board approval. The Audit Committee Charter and the Compensation Committee Charter as attached hereto as Exhibitto this filing. The functions of the Audit Committee and the Compensation Committee are currently performed by the Board of Directors. Director Compensation Our directors do not receive cash for their service as directors. The Company does not provide additional compensation for committee participation or special assignments of the Board of Directors, but may enter into separate consulting agreements with individual directors at times. CODE OF ETHICS The Company has adopted a code of business conduct and ethics that applies to its directors, officers, and employees, including its principal executive officers, principal financial officer, principal accounting officer, controller or persons performing similar functions.Upon request, any person may obtain a copy of such code of ethics by making a written request to the Company at its offices at 20400 Stevens Creek Blvd., Suite 700, Cupertino, California 95014. COMPLIANCE WITH SECTION 16(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Section16(a) of the Securities Exchange Act of 1934, as amended, requires that the Company directors and executive officers, and persons who own more than tenpercent (10%) of the Company’s outstanding common stock, file with the Securities and Exchange Commission (the “Commission”) initial reports of ownership and reports of changes in ownership of Common Stock. Such persons are required by the Commission to furnish the Company with copies of all such reports they file. The Company’s knowledge, based solely on a review of the copies of such reports furnished to the Company and written representation, as of March31, 2010, all of the Section16(a) filing requirements applicable to its officers, directors and greater than 10% beneficial owners have been satisfied. 14 PART III ITEM 10. EXECUTIVE COMPENSATION During the years ended March31, 2010, and 2009, executive compensation was as follows: SUMMARY COMPENSATION TABLE The following table sets forth the information, on an accrual basis, with respect to the compensation of our executive officers for the two years ended March31, 2010. Summary Compensation Table Name and Principal Other Annual Restricted Stock Option Awards Non-Equity Plan Compensation Total Todd Waltz 0 0 0 0 0 0 0 John Kinney 0 0 0 0 0 0 0 Option Grants in Fiscal Year: No stock options were granted to executive officers of the Company during the year ended March31, 2010. Stock Options Exercised During Fiscal Year: None No stock options were exercised by executive officers of the Company during the year ended March31, 2010. LTIP Awards During Fiscal Year: None We did not make any long-term incentive plan awards to any executive officers, directors or employees during the year ended March31, 2010. ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The table below sets forth certain information with respect to beneficial ownership of our stock as of March31, 2009 by: ▪ persons known by us to be the beneficial owners of more than fivepercent (5%) of our issued and outstanding common stock; ▪ each of our executive officers and directors; and ▪ all of our officers and directors as a group. 15 Percentages are computed using a denominator of 75,493,885 shares of common stock outstanding, which is the total number of shares outstanding as of March31, 2010. Name and Address of Beneficial Owner (1) Number of Shares Percent of Class Elizabeth Rose % Todd Waltz (2)(3) % Robert Blair Krueger % Michael L. Peterson % Bradley N. Rotter % Navitas LLC % First Trust Corp-Philip Kranenburg TTEE % Michael Todd Buchanan % Gita Iyer % James Wolfenbarger % Eugene Ryeson % % All officers and directors as a group % ————— Applicablepercentage of beneficial ownership is based on75,493,885 shares issued and outstanding as of March31, 2010. Beneficial ownership is determined in accordance with rules and regulations of the Securities and Exchange Commission. In computing the number of shares beneficially owned by a person and thepercentage ownership of that person, shares of common stock subject to options or warrants held by that person that are currently exercisable or exercisable within 60 days after March31, 2010 are deemed outstanding, but are not deemed outstanding for computing thepercentage of any other person. Address is 20400 Stevens Creek Blvd., Suite 700, Cupertino, California 95014. Todd Waltz is the sole officer and director of the Company. The table below sets forth certain information under which equity securities of the Company are authorized for issuance, aggregated as follows: i. All compensation plans previously approved by security holders; and ii. All compensation plans not previously approved by security holders. Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders 0 0 0 Equity compensation plans not approved by security holders 0 0 0 Total 0 0 0 The Company has not adopted any compensation plan or individual compensation arrangement under which equity securities are authorized for issuance to employees or non-employees (such as directors, consultants, advisors, vendors, customers, suppliers or lenders) in exchange for consideration in the form of goods or services as described in ASC Topic 718 Compensation – Stock Compensation,or any successor standard. ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Neither our directors, executive officers or persons who beneficially own, directly or indirectly, shares carrying more than 5% of our voting securities, nor any members of the immediate family (including a spouse, parents, children, siblings and in-laws) of any of the foregoing persons, has any material interest, direct or indirect, in any transaction with the Company in the last fiscal year. Todd Waltz is the sole officer and director of the Company. The Board of Directors has determined that Mr.Waltz is an “independent director” in compliance with the independence listing standards of the Nasdaq national market securities exchange. 16 ITEM 13. EXHIBITS AND REPORTS ON FORM 10-K The following documents are filed as a part of this report or are incorporated by reference to previous filings, if so indicated: A. Exhibits Company’s Certificate of Incorporation (1) Company’s Bylaws (1) Audit Committee Charter (2) Compensation Committee Charter (2) Merger Agreement with Fortes Financial, Inc. (3) 14 Code of Ethics (2) Consent of Independent Auditors (4) Certification of Chief Executive Officer Pursuant to Section302 of the Sarbanes-Oxley Act (4) Certification of Principal Financial and Accounting Officer Pursuant to Section302 of the Sarbanes-Oxley Act (4) Certification of Chief Executive Officer Pursuant to Section906 of the Sarbanes-Oxley Act (4) Certification of Chief Accounting Officer Pursuant to Section906 of the Sarbanes-Oxley Act (4) ————— Incorporated herein by this reference to the Company’s Registration Statement on form 20-F filed with the Securities Exchange Commission on October17, 2001. Incorporated herein by this reference to the Company’s Annual Report on Form10-K for the year ended March31, 2004, filed with the Securities Exchange Commission on September15, 2004. Incorporated herein by this reference to the Company’s Report on Form8-K filed with the Securities Exchange Commission on May16, 2008. Filed herewith. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES Year ended March31, 2010 Audit Fees: The aggregate fees, including expenses, billed by the Company’s principal accountant in connection with the audit of our consolidated financial statements for the most recent fiscal year and for the review of our financial information included in our Annual Report on Form10-K; and our quarterly reports during the fiscal year ending March31, 2010 was $16,500. Audit Related Fees: The aggregate fees, including expenses, billed by the Company’s principal accountant for services reasonably related to the audit for the fiscal year ending March31, 2010 was $0. Tax Fees: The aggregate fees, including expenses, billed by the Company’s principal accountant for services reasonably related to tax compliance, tax advice and tax planning for the fiscal year ending March31, 2010 was $0. All Other Fees: The aggregate fees, including expenses, billed for all other services rendered to the Company by its principal accountant during fiscal year ending March31, 2010 was $0. 17 Year ended March31, 2009 Audit Fees: The aggregate fees, including expenses, billed by the Company’s principal accountant in connection with the audit of our consolidated financial statements for the most recent fiscal year and for the review of our financial information included in our Annual Report on Form10-KSB; and our quarterly reports during the fiscal year ending March31, 2009 was $22,000. Audit Related Fees: The aggregate fees, including expenses, billed by the Company’s principal accountant for services reasonably related to the audit for the fiscal year ending March31, 2009 was $0. Tax Fees: The aggregate fees, including expenses, billed by the Company’s principal accountant for services reasonably related to tax compliance, tax advice and tax planning for the fiscal year ending March31, 2009 was $0. All Other Fees: The aggregate fees, including expenses, billed for all other services rendered to the Company by its principal accountant during fiscal year ending March31, 2009 was $0. Audit Committee’s Policy of Pre-Approval of Audit and Permissible Non-Audit Services The Audit Committee’s policy is to pre-approve all audit and permissible non-audit services provided by the Independent Registered Public Accounting Firm. These services may include audit services, audit-related services, tax services and other services. Pre-approval is detailed as to the particular service or category of services and is generally subject to a specific budget. The Independent Registered Public Accounting Firm and management are required to periodically report to the Audit Committee regarding the extent of services provided by the independent registered public accounting firm in accordance with this pre-approval and the fees for the services performed to date. 18 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, Vision Global Solutions, Inc. has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VISION GLOBAL SOLUTIONS INC. By: /s/ Todd Waltz Todd Waltz Chief Executive Officer Date: June 28, 2010 VISION GLOBAL SOLUTIONS INC. By: /s/ Todd Waltz Todd Waltz Todd Waltz, Chief Accounting Officer Date: June 28, 2010 In accordance with the requirements of the Securities Act of 1933, this registration statement was signed by the following persons in the capacities and on the dates stated: Signatures Title Date By: /s/ Todd Waltz Todd Waltz, June28, 2010 Chairman of the Board, Chief Accounting Officer, President, Director 19 VISION GLOBAL SOLUTIONS INC. Financial Statements For the Fiscal Year Ended March31, 2010 Report of Independent Registered Public Accounting Firm F-2 Balance sheets F-3 Statements of stockholders’ deficit F-4 Statements of operations F-5 Statements of cash flows F-6 Notes to financial statements F-7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the shareholders and board of directors Vision Global Solutions, Inc. We have audited the accompanying consolidated balance sheets of Vision Global Solutions, Inc. (hereinafter referred to as “the Company”) as of March31, 2010 and 2009, and the related consolidated statements of operations, shareholders’ deficit and cash flows for years ended March31, 2010 and 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (PCAOB). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Vision Global Solutions, Inc. as of March31, 2010 and 2009, and the results of their operations and their cash flows for the years ended March31, 2010 and 2009 in conformity with accounting principles generally accepted in the United States. These consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 4 to the consolidated financial statements, the Company has operating and liquidity concerns, has incurred an accumulated deficit of approximately $4,774,046 through the period ended March31, 2010. These conditions raise substantial doubt about the Company's ability to continue as a going concern. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of these uncertainties. /s/ Jewett, Schwartz, Wolfe & Associates Hollywood, Florida June 28, 2010 200 South Park Road, SUITE 150 ● HOLLYWOOD, FLORIDA 33021 ● TELEPHONE (954) 922-5885 ● FAX (954) 922-5957 MEMBER – AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS ● FLORIDA INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS PRIVATE COMPANIES PRACTICE SECTION OF THE AICPA ● REGISTERED WITH THE PUBLIC COMPANY ACCOUNTING OVERSIGHT BOARD OF THE SEC F-2 VISION GLOBAL SOLUTIONS, INC. Balance Sheets March31, 2010 and 2009 March 31, ASSETS CURRENT ASSETS Cash $ $
